IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


THE SUMMIT ACADEMY,                     : No. 2 WAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
DEPARTMENT OF HUMAN SERVICES,           :
                                        :
                 Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.